Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of August 7, 2015 (the “First Amendment Effective Date”) among BOINGO WIRELESS,
INC., a Delaware corporation (the “Company”), New York Telecom Partners, LLC, a
Delaware limited liability company (“NY Telecom” and together with the Company,
each a “Borrower” and collectively, the “Borrowers”), the Guarantors, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent.  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the parties have entered into that certain Credit Agreement dated as of
November 21, 2014 among the Borrowers, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer (as amended or
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments.

 

(a)                                 The first sentence in the definition of
“Base Rate” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

 

(b)                                 Clause (b) of the definition of “Change of
Control” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

--------------------------------------------------------------------------------


 

(c)                                  Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the definition of “Letter of
Credit Sublimit” in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Revolving Borrowing Limit and (b) $15,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

(d)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the definition of
“Liquidity” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

“Liquidity” means, as of any date of determination, an amount equal to (a)
unrestricted cash and Cash Equivalents of the Loan Parties at such date that
would be set forth on a consolidating balance sheet of the Company and its
Subsidiaries for such date plus (b) availability under the Revolving Borrowing
Limit as of such date, solely to the extent that if such availability was to be
drawn by the Company at such time, the Loan Parties, upon giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, would be in compliance
with the financial covenant set forth in Section 8.11(a) as of the most recent
fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b), as certified to the
Administrative Agent by the Company in a certificate in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the definition of “Swing
Line Sublimit” in Section 1.01 of the Credit Agreement is hereby amended to read
as follows:

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) the Revolving
Borrowing Limit and (b) $5,000,000.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Revolving Commitments.

 

(f)                                   Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the following definitions
are hereby added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order to read as follows:

 

“Account Debtor” means any Person who is or who may become obligated to the
Company or any of its Subsidiaries under or on account of an Account.

 

“Accounts” means all “accounts” (as defined in the UCC) of the Company or any of
its Subsidiaries, including without limitation all present or future accounts
receivable, all rights to payment for goods sold or leased or to be sold or
leased or for services rendered or to be rendered, whether or not earned by
performance, all rights in any merchandise or goods which any of the same may
represent, all notes receivable, book debts, notes, bills, drafts, acceptances,
choses in action, contract rights, instruments and documents and all sums of
money due or to become due thereon and all proceeds thereof and all rights,
title, security interests and guarantees with respect to each of the foregoing.

 

“AT&T” means AT&T Inc.

 

2

--------------------------------------------------------------------------------


 

“Borrowing Base” means, as of any date of determination, an amount equal to the
total of (a) the sum of: (i) 80% of the amount of Eligible Major Carrier Current
Accounts Receivable, plus (ii) 60% of Eligible Major Carrier Non-Current
Accounts Receivable plus (iii) 80% of Eligible Non-Major Carrier Accounts
Receivable minus (b) the Outstanding Amount of the Term Loan as of such date.

 

“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit M, properly completed and signed by a Responsible Officer of the
Company.

 

“Eligible Accounts Receivable” means trade Accounts created in the ordinary
course of the Company’s business, upon which the Company’s or the applicable
Subsidiary’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which the Administrative Agent
has a perfected security interest of first priority, and shall not include: (i)
any Account that has been outstanding more than (x) with respect to any Account
where the Account Debtor is a Major Carrier, one hundred eighty (180) days from
the date of the invoice and (y) with respect to any Account where the Account
Debtor is not a Major Carrier, one hundred twenty (120) days from the date of
the invoice; (ii) that portion of any Account for which there exists any
contra-receivable, right of setoff, defense or discount (except regular
discounts allowed in the ordinary course of business to promote prompt payment)
or for which any defense or counterclaim has been asserted; (iii) any Account
which represents an obligation of any state or municipal government or of the
United States government or any political subdivision thereof (except Accounts
which represent obligations of the United States government and for which the
assignment provisions of the Federal Assignment of Claims Act, as amended or
recodified from time to time, have been complied with to the Administrative
Agent’s satisfaction); (iv) any Account which represents an obligation of an
Account Debtor located in a foreign country; (v) any Account which represents an
obligation of any Account Debtor when twenty percent (20%) or more of the
Company and its Subsidiaries’ Accounts from such Account Debtor are not eligible
pursuant to clause (i) above; (vi) that portion of any Account from an Account
Debtor (other than a Major Carrier) which represents the amount by which the
Company and its Subsidiaries’ total Accounts from such Account Debtor exceeds
twenty percent (20%) of the Company and its Subsidiaries’ total Accounts; (vii)
that portion of any Account to which T-Mobile is the Account Debtor which
represents the amount by which the Company and its Subsidiaries total Accounts
as to which T-Mobile is the Account Debtor exceeds thirty percent (30%) of the
Company and its Subsidiaries’ total Accounts; and (viii) that portion of any
Account to which Sprint is the Account Debtor which represents the amount by
which the Company and its Subsidiaries’ total Accounts to which Sprint is the
Account Debtor exceeds thirty percent (30%) of the Company and its Subsidiaries’
total Accounts.

 

“Eligible Major Carrier Current Accounts Receivable” means, at any date of
determination thereof, subject to modification by the Administrative Agent
pursuant to Section 1.08, the face value of each Eligible Accounts Receivable
which (a) has been outstanding one hundred twenty (120) days or fewer from the
date of the invoice and (b) where the Account Debtor is a Major Carrier.

 

“Eligible Major Carrier Non-Current Accounts Receivable” means, at any date of
determination thereof, subject to modification by the Administrative Agent
pursuant to Section 1.08, the face value of each Account which would be an
Eligible Major Carrier Current Accounts Receivable, but for the fact such
Account has been outstanding more than

 

3

--------------------------------------------------------------------------------


 

one hundred twenty (120) days from the date of the invoice so long as such
Account has been outstanding one hundred eighty (180) days or fewer from the
date of the invoice.

 

“Eligible Non-Major Carrier Accounts Receivable” means, at any date of
determination thereof, subject to modification by the Administrative Agent
pursuant to Section 1.08, the face value of each Eligible Accounts Receivable
where the Account Debtor is not a Major Carrier.

 

“Major Carriers” means AT&T, Verizon, T-Mobile and Sprint.

 

“Revolving Borrowing Limit” means, as of any date of determination, the lesser
of (a) the Aggregate Revolving Commitments and (b) the Borrowing Base.

 

“Sprint” means Sprint Corporation and its wholly-owned subsidiary, Nextel
Communications, Inc.

 

“T-Mobile” means T-Mobile US, Inc.

 

“Verizon” means Verizon Communications Inc.

 

(g)                                  Effective solely from the First Amendment
Effective Date to and including September 30, 2015, a new Section 1.08 is hereby
added to the Credit Agreement to read as follows:

 

1.08                        Borrowing Base.

 

The Borrowing Base shall be determined and computed to avoid duplication or
multiple inclusion of any item of Collateral.  The Administrative Agent may make
such adjustments or corrections to any Borrowing Base Certificate as the
Administrative Agent may determine in good faith is necessary or appropriate to
determine and compute the Borrowing Base in accordance with the intent of this
Agreement, and any such determination will be binding on the Loan Parties. 
Furthermore, the Administrative Agent may exclude from the Borrowing Base, or
require the Company or the applicable Subsidiary to establish reserves with
respect to, Accounts that the Administrative Agent has determined, in good faith
in its reasonable discretion in accordance with its internal credit policies
that (a) collection of the Account is insecure or (b) the Account is not likely
to be paid by reason of the Account Debtor’s financial inability to pay.  The
Administrative Agent shall give the applicable Borrower ten (10) Business Days
prior written notice of any such adjustment or correction (a) in the eligibility
criteria used to determine the Borrowing Base (including, without limitation,
the establishment of any reserves) and (b) to the methodology for calculating
the Borrowing Base.  Notwithstanding anything to the contrary set forth in
Section 11.01, it is understood and agreed that (x) if T-Mobile or Sprint
Corporation shall fail to maintain either of the respective ratings from Moody’s
or S&P that such Persons maintain as of June 30, 2015, the concentration limits
for T-Mobile and Sprint set forth in clauses (vii) and (viii) in the definition
of “Eligible Accounts Receivable”, as applicable, shall be amended by the
Administrative Agent (without the consent of the Required Lenders) and the
Company (and any failure by the Company to execute any such amendment shall
constitute an Event of Default hereunder) to lower the applicable concentration
limit(s) to twenty percent (20%) and (y) if AT&T or Verizon shall fail to
maintain either of the respective ratings from Moody’s or S&P that such Persons
maintain as of June 30, 2015, the

 

4

--------------------------------------------------------------------------------


 

definition of “Eligible Accounts Receivable” shall be amended by the
Administrative Agent (without the consent of the Required Lenders) in its good
faith discretion and the Company to add concentration limits for such Persons,
as applicable, to such definition (and any failure by the Company to execute any
such amendment shall constitute an Event of Default hereunder).

 

(h)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the proviso in the first
sentence of Section 2.01(a) of the Credit Agreement is hereby amended to read as
follows:

 

provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Revolving Borrowing
Limit, and (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment.

 

(i)                                     Effective solely from the First
Amendment Effective Date to and including September 30, 2015, the proviso in the
first sentence of Section 2.03(a)(i) of the Credit Agreement is hereby amended
to read as follows:

 

provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Revolving Borrowing Limit, (y) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit.

 

(j)                                    Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the proviso in the seventh
sentence of Section 2.03(c)(i) of the Credit Agreement is hereby amended to read
as follows:

 

provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Revolving Borrowing Limit.

 

(k)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the proviso in the first
sentence of Section 2.04(a) of the Credit Agreement is hereby amended to read as
follows:

 

provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Revolving Borrowing Limit, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.

 

(l)                                     Effective solely from the First
Amendment Effective Date to and including September 30, 2015, the second
sentence of Section 2.04(c)(i) of the Credit Agreement is hereby amended to read
as follows:

 

Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section

 

5

--------------------------------------------------------------------------------


 

2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Revolving Borrowing Limit.

 

(m)                             Effective solely from the First Amendment
Effective Date to and including September 30, 2015, Section 2.05(b)(i) of the
Credit Agreement is hereby amended to read as follows:

 

(i)                                     Revolving Commitments.  If for any
reason the Total Revolving Outstandings at any time exceed the Revolving
Borrowing Limit then in effect, the Company shall immediately prepay Revolving
Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the Company
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
and the Swing Line Loans the Total Revolving Outstandings exceed the Revolving
Borrowing Limit then in effect.

 

(n)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, the proviso in Section
2.06(a) of the Credit Agreement is hereby amended to read as follows:

 

provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Borrowing Limit, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

(o)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, Section 2.06(b) of the
Credit Agreement is hereby amended to read as follows:

 

(b)                                 Mandatory Reductions.  If after giving
effect to any reduction or termination of Revolving Commitments under this
Section 2.06, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the Revolving Borrowing Limit at such time, the Letter of Credit Sublimit or the
Swing Line Sublimit, as the case may be, shall be automatically reduced by the
amount of such excess.

 

(p)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, Section 5.02 of the Credit
Agreement is hereby amended by inserting the following clause (d) in appropriate
alphabetical order to read as follows:

 

(d)                                 With respect to any Borrowing of Revolving
Loans or Swing Line Loans or any L/C Credit Extension, the Administrative Agent
shall have received a duly

 

6

--------------------------------------------------------------------------------


 

completed Borrowing Base Certificate signed by a Responsible Officer of the
Company demonstrating that, upon giving effect to such Borrowing of Revolving
Loans or Swing Line Loans or such L/C Credit Extension, as applicable, the Total
Revolving Outstandings do not exceed the Revolving Borrowing Limit.

 

(q)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, a new Section 6.25 is hereby
added to the Credit Agreement to read as follows:

 

6.25                        Eligible Receivables.

 

All of the Eligible Major Carrier Current Accounts Receivable, Eligible Major
Carrier Non-Current Accounts Receivable and Eligible Non-Major Carrier Accounts
Receivable included in the calculation of the Borrowing Base as set forth in
each Borrowing Base Certificate furnished to the Administrative Agent meets, or
as of the date stated thereon, all eligibility requirements specified in the
definitions of those terms as set forth in Article I of this Agreement.

 

(r)                                    Effective solely from the First Amendment
Effective Date to and including September 30, 2015, Section 7.02 of the Credit
Agreement is hereby amended by deleting the text “and” at the end of clause (i)
thereof, replacing the period at the end of clause (j) thereof with the text “;
” and inserting the following clauses (k) and (l) in appropriate alphabetical
order to read as follows:

 

(k)                                 as soon as available, but in any event
within twenty (20) days after the end of each calendar month (and, upon the
occurrence and during the continuation of a Default, on a more frequent basis if
requested by the Administrative Agent), a duly completed Borrowing Base
Certificate signed by a Responsible Officer of the Company as of the last
Business Day of such month together with sufficient supporting detail to support
the calculations set forth therein (including for the avoidance of doubt,
supporting detail regarding the determinations of Eligible Major Carrier Current
Accounts Receivable, Eligible Major Carrier Non-Current Accounts Receivable and
Eligible Non-Major Carrier Accounts Receivable); and

 

(l)                                     as soon as available, but in any event
within twenty (20) days after the end of each calendar month (and, upon the
occurrence and during the continuation of a Default, on a more frequent basis if
requested by the Administrative Agent), an accounts receivable and accounts
payable aging report for the Company and its Subsidiaries, certified by a
Responsible Officer of the Company and in form and substance reasonably
satisfactory to the Administrative Agent.

 

(s)                                   Section 8.03(e) of the Credit Agreement is
hereby amended to read as follows:

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by the Company or any of its Subsidiaries to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $17,500,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal

 

7

--------------------------------------------------------------------------------


 

amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

 

(t)                                    Effective as of June 30, 2015, Section
8.11(a) of the Credit Agreement is hereby amended to read as follows:

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
to be greater than (i) for any fiscal quarter ending during the period from the
Closing Date to and including March 31, 2015, 2.50 to 1.0, (ii) for any fiscal
quarter ending during the period from April 1, 2015 to and including September
30, 2015, 2.75 to 1.00, (iii) for any fiscal quarter ending during the period
from the October 1, 2015 to and including December 31, 2015, 2.50 to 1.0, (iv)
for any fiscal quarter ending during the period from January 1, 2016 to and
including December 31, 2016, 2.25 to 1.0 and (v) for any fiscal quarter ending
thereafter, 2.00 to 1.0.

 

(u)                                 Effective as of June 30, 2015, Section
8.11(c) of the Credit Agreement is hereby amended to read as follows:

 

(c)                                  Liquidity.  Permit Liquidity of the Loan
Parties, as of the last day of any calendar month (i) ending during the period
from the Closing Date to and including June 29, 2015, to be less than
$15,000,000, (ii) ending during the period from and including June 30, 2015 to
and including September 30, 2015, to be less than $5,000,000 and (iii) ending
thereafter, to be less than $15,000,000.

 

(v)                                 Effective solely from the First Amendment
Effective Date to and including September 30, 2015, a new Exhibit M to the
Credit Agreement is hereby added in the form of Exhibit M attached hereto.

 

2.                                      Conditions Precedent.  This Agreement
shall be effective upon receipt by the Administrative Agent of:

 

(a)                                 counterparts of this Agreement duly executed
by (i) a Responsible Officer of each Loan Party, (ii) the Required Lenders and
(iii) the Administrative Agent;

 

(b)                                 payment to the Administrative Agent, for the
account of each Lender executing this Agreement, of an amendment fee equal to,
with respect to each such Lender, 10 basis points times the sum of (i) such
Lender’s Revolving Commitment as of the date hereof plus (ii) the Outstanding
Amount of the Term Loan of such Lender as of the date hereof;

 

(c)                                  a duly completed borrowing base certificate
(substantially in the form of Exhibit M hereto) signed by a Responsible Officer
of the Company, in form and substance satisfactory to the Administrative Agent;
and

 

8

--------------------------------------------------------------------------------


 

(d)                                 all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including reasonable fees and expenses of
its legal counsel) in connection with this Agreement to the extent invoiced as
of the date hereof (paid directly to such counsel if requested by the
Administrative Agent), without prejudice to a final settling of accounts between
the Administrative Agent and the Loan Parties.

 

3.                                      Miscellaneous.

 

(a)                                 The Credit Agreement (as amended hereby) and
the obligations of the Loan Parties thereunder and under the other Loan
Documents are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.  This Agreement shall not be deemed or
construed to be a satisfaction, reinstatement, novation or release of any Loan
Document or a waiver by the Administrative Agent or any Lender of any rights and
remedies under the Loan Documents, at law or in equity.

 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the other Loan
Documents.

 

(c)                                  The Borrowers’ and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:

 

(i)                                     Each of the Borrowers and the Guarantors
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Agreement.  This Agreement and
the execution, delivery and performance hereof by the Borrowers and the
Guarantors do not contravene the terms of any such Person’s Organization
Documents or conflict with or result in any breach or contravention of any law,
agreement or obligation by which the Borrowers or any Guarantor is bound.

 

(ii)                                  This Agreement has been duly executed and
delivered by each of the Borrowers and the Guarantors and constitutes a legal,
valid and binding obligation of each of the Borrowers and the Guarantors,
enforceable against each such Person in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally or by principles of equity pertaining to
the availability of equitable remedies.

 

(iii)                               No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by any Loan Party of

 

9

--------------------------------------------------------------------------------


 

this Agreement, other than those that have already been obtained and are in full
force and effect.

 

(d)                                 The Borrowers and the Guarantors represent
and warrant to the Administrative Agent and the Lenders that (i) after giving
effect to this Agreement, the representations and warranties of the Borrowers
and each other Loan Party contained in Article VI of the Credit Agreement or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all respects on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all respects as of such earlier date, and except that for
purposes of this Section 3(d)(i), the representations and warranties contained
in Section 6.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.01(a) of the Credit Agreement,
and (ii) after giving effect to this Agreement, no Default has occurred and is
continuing.

 

(e)                                  This Agreement shall constitute a Loan
Document for all purposes. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.  This Agreement constitutes the entire contract among the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement will inure to the benefit of and bind the respective
successors and permitted assigns of the parties hereto.

 

(f)                                   THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE TERMS OF
SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE, MUTATIS MUTANDIS.

 

(g)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(h)                                 If any provision of this Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

 

GUARANTORS:

ADVANCED WIRELESS GROUP, LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Manager

 

 

 

BOINGO BROADBAND LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CHICAGO CONCOURSE DEVELOPMENT GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS BALTIMORE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS CANADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Treasurer & Secretary

 

 

 

CONCOURSE COMMUNICATIONS GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Manager

 

 

 

CONCOURSE COMMUNICATIONS ILLINOIS, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS MINNESOTA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS NASHVILLE, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS OTTAWA, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS SSP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS ST. LOUIS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE HOLDING CO., LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Manager

 

 

 

ELECTRONIC MEDIA SYSTEMS, INC.,

 

a Florida corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Treasurer & Secretary

 

 

 

ENDEKA GROUP, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INGATE HOLDING, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

INGATE TECHNOLOGIES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

OPTI-FI NETWORKS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

TEGO COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

Secretary & Treasurer

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Darleen R. DiGrazia

 

Name:

Darleen R. DiGrazia

 

Title:

Vice President

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Julie Yamauchi

 

Name:

Julie Yamauchi

 

Title:

Senior Vice President

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK,

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Ted Bell

 

Name:

Ted Bell

 

Title:

Vice President

 

BOINGO WIRELESS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF BORROWING BASE CERTIFICATE

 

                      , 20    

 

Bank of America, N.A., as Administrative Agent

 

Re:                             Credit Agreement, dated as of November 21, 2014,
by and among Boingo Wireless, Inc., a Delaware corporation (the “Company”), as a
Borrower, NY Telecom Partners, LLC, a Delaware limited liability company, as a
Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”)

 

Capitalized terms used herein and not defined herein shall have the meaning
assigned in the Credit Agreement.

 

I, [insert name], [insert title] of the Company, hereby certify to the
Administrative Agent that (i) I am authorized to execute and deliver this
Borrowing Base Certificate to the Administrative Agent on behalf of the Company,
(ii) attached hereto as Schedule 1 are detailed calculations of the Borrowing
Base as of the date hereof and such calculations are true and correct in all
material respects and (iii) all of the Eligible Major Carrier Current Accounts
Receivable, Eligible Major Carrier Non-Current Accounts Receivable and Eligible
Non-Major Carrier Accounts Receivable included in the calculation of the
Borrowing Base as set forth in this Borrowing Base Certificate meet all
eligibility requirements specified in the definitions of those terms as set
forth in Article I of the Credit Agreement.

 

 

 

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Total of:

 

(a)                                 Sum of:

 

(i)                                     80% of Eligible Major Carrier Current
Accounts Receivable; plus

 

(ii)                                  60% of Eligible Major Carrier Non-Current
Accounts Receivable; plus

 

(iii)                               80% of Eligible Non-Major Carrier Accounts
Receivable

 

minus

 

(b)                                 Outstanding Amount of the Term Loan

 

Borrowing Base ((a) - (b)):   $               

 

--------------------------------------------------------------------------------